DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the in the ---“Objections to the Drawings section” of page 8 and amendment to the specification with respect to the drawings have been fully considered and are persuasive. The objections to the drawings have been withdrawn in view of the amendments.
Applicant’s arguments, see pages 8 and 9, with respect to the obviousness rejection of claims 1 and 11 and their respective dependent claims in view of the combination of Weng (US 6,626,855) and Oakley (US 2,413,107) have been fully considered but are not persuasive. Applicant argues that Oakley does not teach “an end effector including a plurality of ultrasound sensors supported about a support ring” absent from Weng. However, as pointed out in the Non-Final Office Action, Oakley teaches that the “transducer head 86 is rotated by a flexible bellows 88 in turn connected to an outer substantially rigid tube 90 rotatable with respected to a coaxial inner tube 98,” where “rotation of the outer tube 90 rotates…the probe head 86 with respect to the stationary inner tube 98” (Col. 10, lines 43-50, and Figs. 12 and 13). The applicant’s argument relies on a narrower reading of the term ‘ring’ than evaluated by the examiner. Under the broadest reasonable interpretation of the term ‘ring’ in the claim’s ultrasound sensors rotatably supported about a support ring, the outer tube 90 (coupled to move the probe head containing transducer elements as in Figs. 15(a)-(e)) disposed in the inner tube 98 read on this claim element. First, both 90 and 98 are defined as tubes, indicating circular openings and hollow 
    PNG
    media_image1.png
    634
    958
    media_image1.png
    Greyscale
evidence of Oakley.
Fig I. Figs. 12 and 13 reproduced from Oakley et al. (US 5,413,107) highlighting the outer tube 90 and inner tube 98 acting as rings, wherein 90 is rotatable relative to the stationary tube 98.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (US 6,626,855) in view of Oakley et al. (US 5,413,107) as evidenced by Sliwa Jr. et al. (US 5,465,724). 
Regarding claim 1, Weng teaches an ultrasound (US) surgical instrument including a shaft and end effector at the distal portion, as illustrated by the “elongate shaft 28” and “ultrasound transducer array 36” at the “distal end 30 of the shaft” in Figures 3A and B and described in Col. 8, lines 1-30. Weng also describes the imaging and treatment capabilities of the US sensors as discussed in Col 8, lines 12-14. Additionally, Weng discloses the articulation of “the distal end of the device…as shown in Fig. 3C” at a flexible shaft segment for directing the US sensors toward a common focus point, permitting “treatment zone 38 to point in different directions to accommodate different tumor positions” (Col. 10, lines 41-48).   
However, Weng does not teach the position of the US sensors ‘about a support ring’, ‘in generally parallel orientation’ in the imaging mode, nor their rotation for imaging or treatment. Oakley, being in the same field of US medical devices, teaches these components as seen in Figures 12 and 13: “The transducer head 86 is rotated by a flexible bellows 88 in turn connected to an outer substantially rigid tube 90 rotatable with respect to a coaxial inner tube 98...” where “…rotation of the outer tube 90 rotates…the probe head 86 with respect to the stationary inner tube 98” (Col. 10, lines 43-50). Additionally, Oakley includes an embodiment of the transducer array with transducer elements aligned parallel to one another in Figure 15(d). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weng to incorporate the teachings of Oakley to enable the imaging/treatment US sensors to rotate about a support ring/tube to increase the range rd paragraph).
In regards to claim 2, Weng teaches the imaging ability of the US sensors ‘configured to emit an ultrasound wave, receive an echoed wave, and output the echoes wave’ to produce a two-dimensional (2D) ultrasound image that “can be updated in real-time” in Col.8, lines 14-19, with real-time images constituting a video image, as claimed. The reference goes on to include that “imaging and therapy may be one-, two-, or three-dimensional in various combinations” (Col. 8, lines 40-41) to include the ‘3D’ aspect of the instant claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2D imaging for the three-dimensional embodiment within the Weng reference in order to track volumes of interest over time. 
Claim 3 is further taught by Weng by disclosing the emission of US waves from the US sensors in the treatment orientation toward a common focus point for the ablation of a treatment zone (Col. 8, lines 22-25 and Col. 10, lines 41-48).
Regarding claim 4, Weng further teaches the pivoting of the end effector relative to the shaft by at least one axis in Col. 8, lines 10-12, whereby “the distal end…can be permanently fixed or articulated by turning a control knob 32 on a handle 33 of the device.” The reference further qualifies that “one or two knobs 32 (depending upon whether one or two axes of articulation are provided)” may be disposed on the handle 33 (Col. 10, lines 45-47). 
In regards to claim 5, Oakley teaches the location of the US sensor(s) supported by and rotatably disposed about a support ring in Col. 10, lines 43-50 that are not disclosed by Weng. 
Claim 6 is further taught by Weng in the embodiment of Figure 2, wherein the shaft 28 extends distally from a housing and illustrated by handle 33.  
Regarding claims 9 and 10, Weng further discloses a control system – “control unit 110” – for receiving echoed waves for real-time 3D video image reconstruction and a visual display – “TV monitor 122” – in Figure 10. Column 10, lines 2-7 further describe that “control unit 110 provides electronic signals and power to the ultrasound transducer for both imaging and therapy” and the ultrasonic image received in the control unit is displayed on the monitor. Weng discloses that “imaging and therapy may be one-, two-, or three-dimensional in various combinations” (Col. 8, lines 40-41), which addresses the ‘3D’ aspect of the instant claim, since Weng only explicitly states the real-time imaging in 2D. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2D imaging for .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weng and Oakley, as applied to claim 6, and further in view of Stigall et al. (US2019/0053781 A1). 
The combination of Weng and Oakley do not teach first and second activation buttons supported by the housing for selectively activating the US sensors in the imaging or treatment mode, respectively. 
However, Stigall teaches a medical US device combining imaging and treatment modalities. The US device “110 includes an interface 156 at the proximal portion 112 of the flexible elongate member 116” where the interface 156 can include a handle and “a user interface component (e.g., one or more buttons, a switch, etc.) for a medical professional to selectively activate the ultrasound component 120 for imaging or the ultrasound component 130 for therapy” ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weng to incorporate the teachings of Stigall to allow for seamless transition between US modes by a physician handling the device without the need for operating separate external devices, such as a separate computer/keyboard input interface or foot switch. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weng and Oakley, as applied to claim 6, and further in view of Timm et al. (US 2017/0245875). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weng to incorporate the teachings of Timm to provide a full range of rotation of the shaft and end effector that would otherwise be constrained by a stationary housing or by a handheld housing limited by the rotational range of an individual’s arm.  

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (US 6,626,855).
Weng teaches a method of surgery using an ultrasound (US) surgical instrument that is inserted into an internal surgical site through “a laparoscopic opening 34 in the abdominal wall and into the abdominal cavity” (Figure 3A and Col. 8, lines 5-7), and the activation of the US sensor(s) in an imaging mode to produce a real-time US video image  of the internal surgical site, or treatment zone 38,  that is displayed and viewed by a physician for identifying the target tissue that is ablated by US sensors activated in the treatment mode (Col. 8, lines 12-18 and 20-25). Weng does not expressly identify a ‘real-time 3D video image’. However, Weng discloses that “imaging and therapy may be one-, two-, or three-dimensional in various combinations” (Col. 8, lines 40-41) to include the '3D' aspect of the instant claim. Additionally, Weng discloses 
With respect to claims 12 and 13, Weng further refers to the US sensor(s) emitting an ultrasound wave and receiving an echoed wave to produce a real-time video images cited above (Col. 8, lines 14-18), and the emission of US waves from the US sensors in the treatment orientation toward a common focus point for the ablation of a treatment zone (Col. 8, lines 22-25).  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Fujio et al. (US 5,471,988). 
The combination of Weng and Oakley do not teach the method of first rotating the US sensor(s) to an imaging orientation before activating the imaging mode and/or (claim 15/claim 14) rotating the US sensor(s) to a treatment orientation before activating the treatment mode. However, Fujio, which falls into the field of US diagnostic and treatment instruments, teaches multiple embodiments regarding the positioning of the imaging and treatment US transducers prior to their respective activations. The embodiment of Figure 4 shows the device inserted into a surgical site whereby the US transducer 53 can be rotated by an angle set by the motor 10 (Figure 1), “whereby the ultrasonic wave is intermittently radiated within an ultrasonic observation region range” (Col. 13, lines 2-6). Figure 1 also explicitly illustrates the rotation of “the observation ultrasonic transducer 53” while the “therapeutic ultrasonic transducer 50” is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weng to incorporate the teachings of Fujio to allow for sequential rotation of the imaging/treatment US sensors before activating imaging and/or treating. This would ensure precise imaging of the target tissue by ensuring that the sensors for imaging are appropriately positioned, and would reduce the off-target tissue ablation by ensuring proper positioning of the treatment transducer before the treatment activation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubota et al. (US2016/0338675) teaches a diagnostic ultrasonic probe with a set of US transducers arranged parallel to the probe axis, and another set of transducers arranged orthogonal to the probe axis supported by a rotatable support.
Köhler et al. (US 9,986,916) teaches a catheter including an array of US transducers with an adjustable focus for treatment of a target zone.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/REMY C COOPER/
Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793